Allowability Notice
Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claims 12-28 are allowable. 

Response to Arguments
Applicant argues the 103 rejection, on page 8, in view of Sarkinen et al., (US 2018/0001025), stating that the prior art allegedly doesn't teach the amendments of “wherein the locking mechanism comprises a number of ledge surfaces connected to and axially fixed relative to said housing” as well as “said locking elements are positioned in a non-tensioned state prior to a delivery of a dose of medicament”. The examiner has fully considered applicant's argument, and agrees that the inclusion of locking elements being axially fixed is not 

Allowable Subject Matter
Claims 12-28 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 12, the closest prior art on record, Sarkinen et al., (US 2018/0001025), while disclosing a medicament delivery device with a housing and medicament holder with delivery member, power unit, activation mechanism and locking mechanism axially fixed relative to the housing, does not disclose or render obvious, alone or in combination with the other prior art of record, said locking elements are positioned in a non-tensioned state prior to a delivery of a dose of medicament, as claimed in the amended Claim 12. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
Claims 13-22 depend upon Claim 12, therefore are considered allowable.

Regarding Claim 23, the closest prior art on record, Sarkinen et al., (US 2018/0001025), while disclosing a medicament delivery device with a housing and medicament holder with delivery member, power unit, activation mechanism and locking mechanism axially fixed relative to the housing, does not disclose or render obvious, alone or in combination with the other prior art of record, said locking elements are positioned in a non-tensioned state prior to a delivery of a dose of medicament, as claimed in the amended Claim 12. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
Claims 24-28 depend upon Claim 23, therefore are considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/N.H./Examiner, Art Unit 3783    

/BRANDY S LEE/Primary Examiner, Art Unit 3783